Mr. JUSTICE DOWNING, dissenting: I do not think the defendant made the substantial preliminary showing of deliberate falsity or reckless disregard for the truth required by Franks v. Delaware (1978), 438 U.S. 154, 155-56, 57 L. Ed. 2d 667, 672, 98 S. Ct. 2674, 2677. Even if there was such a showing, I do not think. Franks should be given retroactive application. Therefore, I would affirm. I. . At the outset it is important to remember the state of the law in Illinois on August 21, 1976, when Officer Rosiak appeared before a judge of the circuit court of Cook County. People v. Bak (1970), 45 Ill. 2d 140, 258 N.E.2d 341, was then the law of this State. In Bak, the issue was whether a defendant had a constitutional right to look behind a search warrant, valid on its face, and present evidence challenging the truthfulness of the allegations of fact on which the warrant was issued. In arriving at the Bak decision, our supreme court reviewed the problem of permitting a challenge to the matters on which probable cause was found. A majority of our supreme court noted that both the Federal and State constitutions contemplated only that a judicial officer find probable cause for the issuance of a warrant based on the evidence under oath that has been presented by one requesting the warrant. The credibility of the affiant was for the judicial officer. The supreme court further noted that “[sjhould an affiant betray the confidence in his integrity which is contemplated by the ex parte proceeding and intentionally make misrepresentations to the judicial officer he can be punished for the offense.” 45 Ill. 2d 140, 144. The Bak decision was based in part on McCray v. Illinois (1967), 386 U.S. 300, 18 L. Ed. 2d 62, 87 S. Ct. 1056, wherein the Supreme Court pointed out that where the issue of probable cause is considered upon an application for a warrant, the magistrate is trusted to evaluate the credibility of the affiant in an ex parte proceeding. If the credibility of the affiant is doubted, he may require the informant be identified or even produced. As noted, Bak was the law in this State at the time Rosiak swore to the two-page detailed complaint for a search warrant. In looking back I suggest we must assume the judicial officer, before whom the complaint was sworn to, fulfilled his judicial duty and was satisfied with the standards of credibility mandated by Bak. To assume less than that would, I suggest, undermine every ex parte judicial act, a conclusion to which I cannot subscribe. The following is a summary of the points alleged in the complaint for search warrant sworn to by Officer Rosiak: (1) A conversation with a reliable informant was held on August 19, 1976. Details regarding the officer’s acquaintanceship with the informant were set forth. (2) The informant advised the affiant that on August 19, 1976, at 4 p.m., for $100 he purchased narcotics in a piece of tin foil, at a second floor apartment located at 5617 S. Calumet Ave., Chicago, Illinois, from a Herbie, Jr.; that the informant had talked by telephone at 324-3214 with Herbie, Jr., prior to going to the apartment. (3) The informant claimed to have been purchasing heroin from Herbie, Jr., at the second floor apartment at 5617 S. Calumet Ave., Chicago, Illinois, for approximately three months on the basis of 2-3 times weekly. (4) That on several of the aforesaid occasions (referred to in (3) above) the heroin was given to him by a female Negro known to him as Mary, believed to be Herbie, Jr.’s, wife. (5) The affiant, after speaking to the informant (August 19, 1976), conducted a surveillance of the said building, and during a period of one hour, three known addicts were observed going into and leaving the building within five minutes. (6) The affiant had another conversation with the informant on August 21,1976, at approximately 7:30 p.m., who stated he had purchased heroin in a tin foil packet for $30 at approximately 5:45 p.m. from Herbie, Jr., at the same specified place after a telephone call to Herbie, Jr., at 324-3214. .(7) The affiant, after speaking to the informant on August 21, 1976, conducted a surveillance of the said building for about 1 hour and 15 minutes, during which time two known addicts were observed entering the building and leaving minutes later. Based on the sworn complaint, the judicial officer issued a warrant. Shortly after the search warrant was issued, Officer Rosiak entered and searched the premises. Approximately 1.42 grams of heroin concealed in four tin foil packets were discovered. After defendant was indicted and prior to trial, he filed a motion to quash the search warrant, suppress evidence, and for a hearing. Accompanying the motion was defendant’s signed, unsworn statement. The majority characterizes this as an affidavit.1 That point becomes significant because Franks, as I read it, states, as set forth in the majority opinion at page 11, “[ajffidavits or sworn or otherwise reliable statements of witnesses should be furnished or their absence satisfactorily explained.” 438 U.S. 154, 171, 57 L. Ed. 2d 667, 682, 98 S. Ct. 2674, 2685. Defendant’s statement asserts at least the following: (1) Upon information and belief no informant exists, the conversations between the informant and officer, the officer’s surveillance, and informant’s conclusions are fabrications of Rosiak and figments of his imagination. (2) On August 19 or 21,1976, no person made purchases or transfers at the said location and no known narcotics addict presented himself. (3) The warrant was issued upon false testimony. Based on the Bak case no hearing was allowed on defendant’s motion. The trial court denied defendant’s motion to suppress. In addition to the quote from Franks v. Delaware (1978), 438 U.S. 154, 57 L. Ed. 2d 667, 98 S. Ct. 2674, set forth on pages 3, 11, and 12 in the majority opinion, the Supreme Court also said: “Finally, if these requirements are met, and if, when material that is the subject of the alleged falsity or reckless disregard is set to one side, there remains sufficient content in the warrant affidavit to support a finding of probable cause, no hearing is required. On the other hand, if the remaining content is insufficient, the defendant is entitled, under the Fourth and Fourteenth Amendments, to his hearing. Whether he will prevail at the hearing is, of course, another issue.” 438 U.S. 154, 171-72, 57 L. Ed. 2d 667, 682, 98 S. Ct. 2674, 2685. Based on the standards set forth in Franks, as I read it, I do not think the defendant made a substantial preliminary showing that Officer Rosiak’s affidavit contained a knowing and intentional false statement or that it was made with a reckless disregard for the truth. As stated in Franks, “* ” 6 the rule announced today has a limited scope, both in regard to when exclusion of the seized evidence is mandated, and when a hearing on allegations of misstatements must be accorded.” (438 U.S. 154, 167, 57 L. Ed. 2d 667, 679, 98 S. Ct. 2674, 2683.) Does the defendant’s unsworn statement justify a hearing referred to in Franks? To me the answer is “no.” Why? An analysis of Officer Rosiak’s affidavit sets forth at least seven separate allegations presented to the court. We must assume that there was, whether individually or collectively, a truthful showing. As stated in Franks: “This does not mean ‘truthful’ in the sense that every fact recited in the warrant affidavit is necessarily correct, for probable cause may be founded upon hearsay and upon information received from informants, as well as upon information within the affiant’s own knowledge that sometimes must be garnered hastily. But surely it is to be ‘truthful’ in the sense that the information put forth is believed or appropriately accepted by the affiant as true.” 438 U.S. 154, 165, 57 L. Ed. 2d 667, 678, 98 S. Ct. 2674, 2681. Rosiak’s allegations certainly set forth particular facts and circumstances underlying the existence of probable cause. The defendant’s unsworn statement, given its best light, refutes in clearly conclusory language Rosiak’s allegations 1,5, and 7 as summarized above. Paragraphs 2 and 6 are denied. No denials are made as to the allegations in paragraphs 3 and 4. The denials are the statements of defendant. No independent or supporting statements are submitted. No affidavits or sworn or otherwise reliable statements of witnesses were furnished or their absence satisfactorily explained. See Franks, 438 U.S. 154, 171, 57 L. Ed. 2d 667, 682, 98 S. Ct. 2674, 2685. But even assuming the allegations of paragraphs 2 and 6 were set aside based on the unsworn statement, the allegations of undenied paragraphs 3 and 4 are sufficient to support a finding of probable cause. Add to that the conclusory denials of paragraphs 1, 5, and 7. As stated by Franks, 438 U.S. 154, 171-72, 57 L. Ed. 2d 667, 682, 98 S. Ct. 2674, 2685, “if # ” 6 there remains sufficient content in the warrant affidavit to support a finding of probable cause, no hearing is required.” In my opinion, when considering the presumptive validity with respect to the affidavit (Franks, 438 U.S. 154, 171, 57 L. Ed. 2d 667, 682, 98 S. Ct. 2674, 2685), I do not think this defendant made a substantial preliminary showing. Therefore I would not reverse. See People v. Anderson (1979), 74 Ill. App. 3d 363, 369-70, 392 N.E.2d 938, appeal denied (1979), 79 Ill. 2d 621. As I understand the effect of the majority opinion, this cause is being reversed and remanded “to the trial court to allow the defendant the opportunity to have his motion entertained in the light of Franks.” What about the unsworn statement signed by defendant? Is the trial court to afford the defendant the opportunity to swear to the statement? If the trial court considers the statement does not comply with the mandate of Franks, can an amendment be allowed? These are but a few of the questions which surface. To ask the questions demonstrates the lack of a “substantial preliminary showing” required by Franks. II. The retroactive question would not have to be answered at this time if the court concluded there was no substantial preliminary showing. Accepting the “competing policy considerations which pertain to a determination of retroactivity” as set out on page 4 in the majority opinion, I disagree with their conclusion on the extent of the reliance by law enforcement authorities on the old standards, and the effect on the administration of justice of a retroactive application of the new standards. Stovall v. Denno (1967), 388 U.S. 293, 297, 18 L. Ed. 2d 1199, 1203, 87 S. Ct. 1967, 1970. This case is not an identification case as was Stovall. Stovall said: “The extent to which a condemned practice infects the integrity of the truth-determining process at trial is a ‘question of probabilities.’ 384 U.S., at 729. Such probabilities must in turn be weighed against the prior justified reliance upon the old standard and the impact of retroactivity upon the administration of justice.” 388 U.S. 293, 298, 18 L. Ed. 2d 1199, 1204, 87 S. Ct. 1967, 1970. Under Bak the judicial officer, before whom the affiant appeared, had to satisfy himself as to probable cause. Franks said this should be done in an adversary situation. That is an improvement of the truth-determining process, not the establishment of a new standard as set forth in the identification cases (United States v. Wade (1967), 388 U.S. 218, 18 L. Ed. 2d 1149, 87 S. Ct. 1926, and Gilbert v. California (1967), 388 U.S. 263, 18 L. Ed. 2d 1178, 87 S. Ct. 1951), decided with Stovall. Franks discards a doctrine in effect in this State since 1970.1 cannot say that the judge who issued the warrant did not fulfill his duty in satisfying himself as to Officer Rosiak’s allegations. The two-page affidavit and the procedure used we must assume was a good faith compliance with the then prevailing constitutional norm. (See United States v. Peltier (1975), 422 U.S. 531, 536, 45 L. Ed. 2d 374, 380-81, 95 S. Ct. 2313, 2317.) In my opinion, Franks provides a sufficient deterrent for cases since June 26, 1978. The effect on the administration of justice of a retroactive application of Franks would, I submit, have a chaotic effect on the administration of justice. By opening the door, upon characterizing this to be retroactive, we would be flooded with all these types of cases which have been finalized since Bak in March 1970. The majority recognizes that retroactivity may precipitate post-conviction petitions2 and post-search claims. I suggest that under the record in this case such a result is not required. For these reasons I would affirm the conviction.   1 An affidavit is a written declaration or statement of facts confirmed by the oath or affirmation of the party making it, taken before an officer having authority to administer such oath. Cox v. Stern (1897), 170 Ill. 442, 48 N.E. 906.